 Case 1-17-01005-ess        Doc 162      Filed 08/07/19     Entered 08/07/19 13:01:19




                                              August 7, 2019


VIA ECF
Hon. Elizabeth S. Stong
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

      Re:     Tashanna B. Golden, et al. v. National Collegiate Student Loan Trust
              2005-3, et al., Adv. Pro. No. 1-17-01005(ESS

Dear Judge Stong:

       We represent Plaintiff in the above-referenced matter and we request a telephone
conference to resolve a discovery dispute.

        Plaintiff has sought the servicing guidelines that Defendant Firstmark follows when
collecting on student loans, including what actions it takes after the borrower obtains a
bankruptcy discharge. Firstmark has agreed to produce some of these servicing guidelines
and has refused to produce others without a court order.

        Firstmark does not dispute that the information is relevant, responsive and in their
custody and control. Instead Firstmark contends that the information is confidential as
between it and the owner of the loans who hired Firstmark to do the collections. However,
private parties cannot contract away a party’s obligations under the Federal Rules of Civil
Procedure. Further, there is already a Stipulated Protective Order in this case with varying
levels of protection that would limit the use and disclosure of the information.

       Accordingly, Plaintiff requests a conference for the purpose of ordering Firstmark
to produce the servicing guidelines.


                                                             Respectfully Submitted,

                                                             /s/ Adam R. Shaw
                                                             Adam R. Shaw

ARS/mjk
cc: All counsel record (via ECF)
